UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7988


DARRYL L. COOK,

                  Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      Richard M. Gergel, District
Judge. (0:14-cv-02660-RMG)


Submitted:   April 4, 2016                    Decided:   May 3, 2016


Before WILKINSON and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darryl L. Cook, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Darryl L. Cook appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing this

action brought pursuant to the Federal Tort Claims Act.                 We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                 Cook v.

United States, No. 0:14-cv-02660-RMG (D.S.C. Dec. 10, 2015).                 We

dispense   with     oral   argument   because     the    facts    and     legal

contentions   are   adequately   presented   in    the   materials       before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2